Citation Nr: 0910731	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  07-35 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than February 9, 
2006, for the grant of a 30 percent rating for cataracts 
secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty September 1968 to July 
1970.  He was awarded the Purple Heart Medal with two stars.
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

In February 2002, the RO granted service connection for 
diabetes mellitus with early diabetic cataract and 
arteriosclerotic heart disease, effective July 9, 2001.  The 
RO found that although the Veteran's left eye cataract was a 
complication of diabetes, it was non-compensable in severity 
and therefore it was evaluated within the 20 percent assigned 
for diabetes mellitus.  38 C.F.R. § 4.120, Diagnostic 
Code7913, Note (1) (2008).  In August 2003, the RO conducted 
an administrative review and established May 8. 2001 as the 
effective date for the grant of service connection for 
diabetes mellitus.

In June 2006, the RO granted a separate 30 percent rating for 
cataracts effective February 9, 2006.


FINDING OF FACT

It was not factually ascertainable that the service connected 
cataracts were disabling to a compensable degree prior to 
February 9, 2006.


CONCLUSION OF LAW

The criteria for an effective date prior to February 9, 2006, 
for the grant of a 30 percent rating for cataracts have not 
been met. 38 U.S.CA. §§ 5110 (West 2002 & Supp. 2008); 38 
CF.R. §§ 3.105(a), 3.157(b)(l), 3.400 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

The Federal Circuit has interpreted its decision in Hartman 
as meaning that VCAA notice is not required in the case of an 
appeal of an effective date assigned when an increased rating 
has been granted.  Sanford v. Peake, 263 Fed. App. 54 (Fed. 
Cir. 2008); (See Fed. Rule of Appellate Procedure 32.1 
generally governing citation of judicial decisions issued on 
or after Jan. 1, 2007.  See also Federal Circuit Rule 32.1 
and Federal Circuit Local Rule 32.1. (Find CTAF Rule 32.1)).

Similarly, the United States Court of Appeals for Veterans 
Claims (Court) has held that filing an NOD begins the 
appellate process, and any remaining concerns regarding 
evidence necessary to establish a more favorable decision 
with respect to downstream elements are appropriately 
addressed under the notice provisions of 38 U.S.C. §§ 5104 
and 7105 . See Hartman v. Nicholson, 483 F.3d 1311 
(Fed.Cir.2007) .  Where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements. See Dunlap, 21 Vet. App. 
at 119; Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has 
been no allegation of prejudice in this case.

Legal Criteria 

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date.  
Otherwise, the effective date is the date of receipt of the 
claim.  38 C.F.R. § 3.400(o)(2).

If an increase in disability occurred within one year prior 
to the claim, the increase is effective as of the date the 
increase was factually ascertainable.  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim.  If the increase occurred 
after the date of claim, the effective date is the date of 
increase. 38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 
(1998).  In making this determination the Board must consider 
all of the evidence, including that received prior to 
previous final decisions.  Hazan v. Gober, 10 Vet App 511 
(1997).

Once a formal claim for compensation has been allowed, a 
report of examination or hospitalization by VA will be 
accepted as an informal claim for increased benefits if the 
report relates to treatment or evaluation of a disability for 
which service connection has been previously established. The 
date of outpatient or hospital examination or date of 
admission to a VA hospital will be accepted as the date of 
receipt of the claim.  38 C.F.R. § 3.157(b)(1) (2008). 

Analysis

In February 2002, service connection for diabetes with early 
diabetic cataract and arteriosclerotic heart disease was 
granted effective July 9, 2001.  As noted above, the RO found 
that the Veteran's left eye cataract was a complication of 
diabetes. Since the RO found that it did not meet the 
criteria for a compensable rating at that time, it was 
evaluated within the 20 percent evaluation for diabetes 
mellitus and a separate rating was not assigned.  The Veteran 
was notified of this decision but did not submit a notice of 
disagreement within one year.

In August 2003, the RO advised the Veteran that its February 
2002 decision had been administratively reviewed in light of 
a subsequent decision of the United States Court of Appeals 
for the Federal Circuit, and that the effective date for the 
grant of service connection for diabetes mellitus had been 
changed to May 8, 2001.  The veteran was advised of his 
appeal rights, but did not submit a notice of disagreement.

Because the Veteran did not submit a timely notice of 
disagreement with the February 2002 or August 2003 RO 
decisions, they are now final.  38 U.S.C.A. § 7105(c), and 
the effective dates and evaluations provided in those 
decisions cannot be altered absent a showing of clear and 
unmistakable error.  Rudd v. Nicholson, 20 Vet. App. 296 
(2006).

On February 10, 2006, the Veteran's representative submitted 
a statement asking that the cataract be re-evaluated.  

The June 2006 rating decision granted a separate rating of 30 
percent for cataracts, effective February 9, 2006.  The RO 
explained that this was the date of a VA outpatient treatment 
record first showing a compensable rating for decreased 
vision.

The Veteran and his representative contend that an earlier 
effective date should be assigned, because treatment records 
show a 30 percent level of disability prior to that date. 

The Veteran has several VA outpatient treatment records 
documenting evaluations of his vision.  

The earliest of these records is dated in October 2002, and 
shows that the Veteran's uncorrected vision was 20/20-1 in 
the right eye and 20/20 in the left eye.  A July 2003, VA 
outpatient treatment record shows that the Veteran's 
uncorrected vision was 20/-20 in the right eye and 20/60 in 
the left eye.  Corrected vision was 20/20 in the right eye 
and 20/25 in the left eye.  Cataracts were found in both 
eyes.  On VA outpatient treatment in December 2003, the 
Veteran's uncorrected vision was 20/25 in the right eye and 
20/400 in the left eye.  Corrected vision was 20/20 in the 
right eye and 20/30-1 in the left eye.  On February 3, 2006, 
the Veteran had an ophthalmology visit but no visual acuity 
was measured.  These records contained no findings that would 
warrant a compensable evaluation on a basis other than 
impaired visual acuity.

The February 9, 2006 treatment record shows that the 
Veteran's best corrected visual acuity was 20/25 in the right 
eye and 20/400 in the left eye.  

VA regulations provide that ratings on account of visual 
impairments considered for service connection are, when 
practicable, to be based only on examination by specialists.  
Such special examinations should include uncorrected and 
corrected central visual acuity for distance and near, with 
record of the refraction.  Snellen's test type or its 
equivalent will be used.  Mydriatics should be routine, 
except when contraindicated. Funduscopic and ophthalmological 
findings must be recorded.  The best distant vision 
obtainable after best correction by glasses will be the basis 
of the rating, except in cases of keratoconus in which 
contact lenses are medically required.  38 C.F.R. § 4.75 
(2008).

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  The assignment 
of disability evaluations for visual acuity is a purely 
mechanical application of the rating criteria.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based on the impairment of 
visual acuity. 38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 
6079.  A disability rating for visual impairment is based on 
the best distant vision obtainable after the best correction 
by glasses.  38 C.F.R. § 4.75.  The percentage evaluation 
will be found from Table V by intersecting the horizontal row 
appropriate for the Snellen index for one eye and the 
vertical column appropriate to the Snellen index of the other 
eye.  38 C.F.R. § 4.83a.

A 10 percent rating requires vision in one eye correctable to 
20/50, and vision in the other eye correctable to 20/40.  38 
C.F.R. § 4.84a, DC 6079.

The October 2002 outpatient treatment record shows no vision 
impairment besides the Veteran's complaints of blurry vision.  
The deficits noted in the July 2003 and December 2003 
outpatient treatment record do not meet the criteria for a 10 
percent rating evaluation, which requires that the best 
corrected visual acuity be 20/50 in one eye and 20/40 in the 
other eye, or worse.  DC 6079. Also, the February 3, 2006 
treatment record does not show that visual acuity was 
measured.  The record shows that the Veteran has had normal 
or noncompensable loss of visual acuity in all records before 
February 9, 2006.  As stated above, the Veteran's disability 
was included within the evaluation for diabetes before 
February 9, 2006 since it was deemed noncompensable.

While the Veteran has reported blurry vision, the rating 
schedule does not provide for a compensable rating on that 
basis, absent sufficient loss of visual acuity or visual 
fields.

The earlier VA treatment records could constitute earlier 
informal claims for increase; 38 C.F.R. § 3.l57(b)(l); but 
because an increase in disability was not shown until 
February 9, 2006, these records could not provide a basis for 
an earlier effective date for the increase.  Harper v. Brown; 
38 C.F.R. § 3.400(o). 

As discussed above, the first evidence showing that the 
Veteran's disability increased in severity to compensable 
level is the February 9, 2006 outpatient treatment record.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the grant of an 
earlier effective date.  Since the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and the claim is denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than February 9, 
2006, for the grant of a 30 percent rating for cataracts 
secondary to service-connected diabetes mellitus, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


